Citation Nr: 1036845	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for the 
residuals of a left ankle fracture with degenerative joint 
disease. 

2.  Entitlement to service connection for plantar fasciitis of 
the left foot to include as secondary to residuals of a left 
ankle fracture with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
December 1984 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The claim of service connection for plantar fasciitis of the left 
foot to include secondary service connection is remanded to the 
RO via the Appeals Management Center in Washington, D.C. 



FINDINGS OF FACT

1.  Before April 6, 2007, the residuals of a left ankle fracture 
with degenerative joint disease were manifested by marked limited 
of motion without ankylosis.

2.  From April 6, 2007, the residuals of a left ankle fracture 
with degenerative joint disease has been manifested by limitation 
of dorsiflexion that more nearly approximates ankylosis of 
dorsiflexion to 0 degrees.  









CONCLUSIONS OF LAW

1.  Before April 6, 2007, the criteria for a rating higher than 
20 percent for the residuals of a left ankle fracture with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2009).

2.  From April 6, 2007, the criteria for a rating of 20 percent 
for the residuals of a left ankle fracture with degenerative 
joint disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in April 2008 and in November 2008.  The 
notice included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
increased in severity and the effect that worsening has on 
employment. 

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable for the claim.

As for the content of the VCAA notice, the documents comply with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in March 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, VA records, and private 
medical records.  The Veteran was afforded VA examinations in 
June 2006, in April 2007, and in November 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the evidence contains factual findings that demonstrate 
distinct time periods when the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, staged ratings are to be 
considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating the level of disability 
begins one year before the claim was filed.  As the instant claim 
for increase was received in December 2006, the period for 
consideration starts December 2005.

The residuals of a left ankle fracture with degenerative joint 
disease are currently rated 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 based on limitation of motion.  Under 
Diagnostic Code 5271, the 20 percent rating is the maximum 
schedular rating.  

The criteria for the next high higher rating, 30 percent, are 
covered by Diagnostic Code 5270.  Under Diagnostic Code 5270, 
ankylosis of ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees is 
rated 30 percent. 

Normal ranges of motion of the ankle are plantar flexion from 0 
to 45 degrees and dorsiflexion fro 0 to 20 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

The record shows that the Veteran's left ankle disability is 
described as residuals of a left ankle fracture with open 
reduction internal fixation and degenerative joint disease. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative joint 
disease or arthritis established by X-ray findings is rated on 
the basis of limitation of motion for the specific joint 
involved.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is a factor to be considered.  
38 C.F.R. § 4.59.

Facts 

On VA examination in June 2006, the Veteran complained of 
constant pain, painful motion, and difficulty standing, walking, 
and supporting his weight on his ankle.  It was noted that the 
Veteran was not receiving any treatment for the condition. 
Examination of the feet did not reveal any signs of abnormal 
weight bearing.  The Veteran's posture and gait was within normal 
limits and he did not require an assistive device for walking.  
Examination of the left ankle showed signs of tenderness, but 
there was no sign of deformity.  The Veteran had 15 degrees of 
dorsiflexion with pain at 10 degrees and 30 degrees of plantar 
flexion with pain at 20 degrees.  The examiner noted that the 
left ankle joint function resulted in additional limitation of 10 
degrees due to repetitive use and that pain was a major 
functional impact, however, joint function was not additionally 
limited by fatigue after repetitive use, weakness, lack of 
endurance, or incoordination.  As the result of the functional 
impairment, the Veteran found it hard to walk, to stand, and to 
support his weight on his ankle. 





On VA examination in April 2007, the Veteran complained of 
morning ankle stiffness and then pain after he started work as a 
warehouse supervisor, which gradually increased by the end of the 
work day.  He stated the left ankle rolled inwards on average 
about once a month and he had flare-ups of pain about once month, 
usually precipitated by inversion of the ankle.  He did not use 
any ankle brace or assistive device and he had not had any 
surgery or injury since his discharge from service.  The Veteran 
indicated that e was able to perform his job in spite of the 
pain.  He reported no limitations in performing his daily 
activities.  

On physical examination, the Veteran was observed to walk at a 
moderate pace with a slight limp.  The left ankle appeared to 
have a mild deformity and swelling.  The Veteran lacked five 
degrees of dorsiflexion.  Plantar flexion was limited to 20 
degrees.  Following repetitive activity, there was no further 
limitation in range of motion or joint function due to pain, 
weakness, fatigability, or lack of endurance.  X-rays showed a 
plate with metallic screws fixing a healed fracture of the distal 
half of the fibula as well as a metallic screw fixing the healed 
fracture of the medial malleolus.  There was good relationship of 
the ankle mortise.  The assessment was left ankle fracture with 
retained hardware and progressive left ankle symptoms.  

On VA examination in November 2008, the Veteran complained of 
daily left ankle pain, stiffness, tenderness, and locking.  He 
stated that he has been using a cane since March 2008.  It is 
noted that the Veteran was unable to stand for more than a few 
minutes, but he was able to walk 1/4 of a mile.  On evaluation, 
there was no deformity, giving way, instability, weakness, or 
effusion.  It was noted that eh Veteran had episodes of locking 
daily. The Veteran's gait was described as antalgic with poor 
propulsion. Dorsiflexion was to 3 degrees.  Plantar flexion was 
to 30 degrees.    There was no ankylosis.  X-rays showed that the 
bony structures with retained hardware were intact with no acute 
fracture or dislocation.  The disability was noted to have 
significant effect on general occupational activities due to 
decreased mobility and pain.  It was also noted that the Veteran 
was allowed to sit frequently at work when needed and that he had 
missed several days of work due to pain.  

VA records show that the Veteran has continued to seek treatment 
for left ankle symptoms and he has undergone physical therapy.  
In July 2007, the Veteran stated that his left ankle hurts 
whenever he is on his feet.  In August 2007, the Veteran was 
noted to use a cane and in September 2007 he agreed to try a 
stabilizing brace.  In February 2008, he stated that he walked 
and used a forklift on his job as a stocker in a warehouse.  He 
stated that he tended to favor his left side and he walked more 
on his right side.  In March 2008, the Veteran continued to 
complain of left ankle pain.   It was noted that at work he ran a 
forklift for 2 hours and he went up and down ladders for 4 hours, 
and drove a truck.  In March 2008, the assessment was 
post-traumatic osteoarthritis of the left ankle.  

Analysis

The Veteran is currently assigned the maximum schedular rating of 
20 percent under Diagnostic Code 5271, that is, for limitation of 
motion of the ankle, including functional loss due to pain and 
painful motion. 

The criteria for the next higher rating, 30 percent, are 
ankylosis of plantar flexion, between 30 degrees and 40 degrees, 
or ankylosis of dorsiflexion, between 0 degrees and 10 degrees.  
Ankylosis is stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the joint.  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Before April 6, 2007, on VA examination in June 2006, examination 
of the feet did not reveal any signs of abnormal weight bearing.  
The Veteran's posture and gait was within normal limits and he 
did not require an assistive device for walking.  The Veteran had 
15 degrees of dorsiflexion with pain at 10 degrees and 30 degrees 
of plantar flexion with pain at 20 degrees.  The examiner noted 
that the left ankle joint function resulted in additional 
limitation of 10 degrees due to repetitive use and that pain was 
a major functional impact, however, joint function was not 
additionally limited by fatigue after repetitive use, weakness, 
lack of endurance, or incoordination.  As the result of the 
functional impairment, the Veteran found it hard to walk, to 
stand, and to support his weight on his ankle. 

In the absence of ankylosis of plantar flexion, between 30 
degrees and 40 degrees, or ankylosis of dorsiflexion, between 0 
degrees and 10 degrees, the criteria for a 30 percent rating 
under Diagnostic Code 5270 had not been met. 

From April 6, 2007, the date of VA examination, the Veteran 
walked at a moderate pace with a slight limp.  The left ankle 
appeared to have a mild deformity and swelling.  The Veteran 
lacked five degrees of dorsiflexion, that is, he was unable to 
bring his ankle to the neutral position because of pain.  Plantar 
flexion was limited to 20 degrees.  The assessment was left ankle 
fracture with retained hardware and progressive left ankle 
symptoms.  

On VA examination in November 2008, the Veteran stated that he 
has been using a cane since March 2008.  It is noted that the 
Veteran was unable to stand for more than a few minutes, but he 
was able to walk 1/4 of a mile.  It was noted that the Veteran had 
episodes of locking. The Veteran's gait was described as antalgic 
with poor propulsion.  Dorsiflexion was to 3 degrees.  Plantar 
flexion was to 30 degrees.    There was no ankylosis.  X-rays 
showed that the bony structures with retained hardware were 
intact with no acute fracture or dislocation.  

The record shows that from the VA examination on April 6, 2007, 
there is evidence of an increase in severity, namely, further 
loss of dorsiflexion, the Veteran walked with a limp, and there 
was evidence of ankle deformity and swelling.  Specifically, the 
Veteran had five degrees of dorsiflexion and on VA examination in 
November 2008, there was three degrees of dorsiflexion, that is, 
the Veteran was unable to neutrally position his ankle in 
dorsiflexion.  While the ankle is not actually ankylosed, that 
is, fixed in dorsiflexion, the overall functional impairment more 
nearly approximates ankylosis of dorsiflexion between 0 degrees 
and 10 degrees under Diagnostic Code 5270, applying 38 C.F.R. 
§ 4.7, than marked limitation of motion under Diagnostic Code 
5271.  As the overall functional impairment does not ore nearly 
approximate ankylosis of dorsiflexion at more than 10 degrees or 
plantar flexion at more than 40 degrees under Diagnostic Code 
5270, the criteria for a rating higher than 30 percent have not 
been met. 


In summary, before April 6, 2007, the preponderance of the 
evidence is against a rating higher than 20 percent for the 
residuals of a left ankle fracture with degenerative joint 
disease, applying Diagnostic Code 5270, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

From April 6, 2007, a rating of 30 percent for the residuals of a 
left ankle fracture with degenerative joint disease, applying 
Diagnostic Code 5270, is granted, subject to the law and 
regulations governing the award of monetary benefits.   

From April 6, 2007, the preponderance of the evidence is against 
a rating higher than 30 percent, applying Diagnostic Code 5270, 
and the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Finally, as the evidence shows that the Veteran is employed, the 
matter of individual unemployability is not raised by the Veteran 
or by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Consideration

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).
In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which is contemplated by 
the Rating Schedule under Diagnostic Codes 5270 and 5271, 
pertaining to limitation of function of the ankle.  In other 
words, the Veteran does not experience any symptomatology not 
already contemplated by the Rating Schedule.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).

Finally, as the evidence shows that the Veteran is employed, the 
matter of individual unemployability is not raised by the Veteran 
or by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Before April 6, 2007, a rating higher than 20 percent for the 
residuals of a left ankle fracture with degenerative joint 
disease is denied.  

From April 6, 2007, a rating of 30 percent for the residuals of a 
left ankle fracture with degenerative joint disease is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

By a rating decision, dated in July 2008, the RO denied the 
Veteran's claim of service connection for plantar fasciitis of 
the left foot.  In September 2008, the Veteran submitted a 
statement in which he requested reconsideration of the denial of 
service connection for plantar fasciitis.  The Veteran stated 
that if a rating was not able to be done based on reconsideration 
of the claim on a secondary basis he was disagreeing with the 
denial of service connection.  The Veteran concluded by stating 
that he would like to resolve the claim without filing an appeal.  

Although the Veteran's communication is ambiguous, VA has an 
obligation to liberally interpret all communications by a 
claimant.  For this reason, the Board reasonably construes the 
Veteran's statement as a timely notice of disagreement to the 
rating decision, denying the claim of service connection for a 
plantar fasciitis of the left foot.

Inasmuch as a statement of the case has not been issued in this 
matter, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), 
the Board must remand the matter to the RO.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the 
case on the claim of service connection 
for plantar fasciitis of the left foot to 
include as secondary to the 
service-connected left ankle disability.  
Notify the Veteran that he must timely 
file a substantive appeal in order for the 
Board to have appellate jurisdiction of 
the claim. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


